TAYLOR, Judge.
Donald Earl Stringfellow, serving a life sentence for first degree sodomy, petitions for a writ of error coram nobis. We affirmed his conviction on appeal. Stringfellow v. State, 485 So.2d 1238 (Ala.Cr.App.1986). The appellant seeks to have us reconsider such questions as the sufficiency of the evidence and the conduct of the court during voir dire.
Regarding his allegation of ineffective assistance of counsel, the petitioner makes several very specific allegations. He alleges that his counsel caused the court and jury to learn that he was being investigated in the State of Virginia for a similar offense and recites pages and lines in the transcript in support. He alleges that counsel failed to call witnesses in his favor. This cause was dismissed without a hearing by the circuit court. The allegations of the complaint, if not contradicted, are taken to be true. Ex parte Floyd, 457 So.2d 961 (Ala.1984). The allegations of ineffective assistance of counsel were sufficient to entitle petitioner to a hearing. Ex parte Boatwright, 471 So.2d 1257 (Ala.1985). Accordingly, we reverse and remand this cause to the circuit court for further proceedings not inconsistent herewith.
REVERSED AND REMANDED.
All the Judges concur.